DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is being acknowledged and considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest an electroluminescent deviceinter alia the limitations “…wherein the core/shell quantum dots comprise a semiconductor nanocrystal core comprising indium and phosphorous, and a shell disposed on the core, the shell comprising zinc, selenium, and sulfur, wherein the core/shell quantum dots do not comprise cadmium, wherein the electroluminescent device has a maximum external quantum efficiency of greater than or equal to about 9%, wherein the electroluminescent device has a maximum luminance of greater than or equal to about 10,000 candelas per square meter (cd/m2), and wherein in the core/shell quantum dots, a mole ratio of sulfur to selenium is greater than or equal to about 0.01:1 and less than or equal to about 1:1.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        March 13, 2021